DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of claims 1-3, 5-9, 11-20 is acknowledged. The election has been made without traverse. 
Claims 4 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Allowable Subject Matter
Claims 18-19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See Fig 8-12 of Dierkes (DE102014221945A1), which shows a mold have a much larger cavity than the green body. 
The Dierkes method, like the instant invention comprises a porous substrate and uses the substrate to remove water from the slurry. In other words, Dierks applies pressure to form a filter cake of ceramic for sintering. Pressure filtering of a slurry would be expected to dramatically reduce the volume of the slurry. Thus, in the allowable claims, the limitations that the green body is about the same size as the mold cavity, as claimed in the claims, this is not expected from Dierks. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-3, 5-9, 11-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 20090115084 A1) in view of Dierkes (DE 102014221945 A1).	
In reference to claim 1, Moon discloses a method for making a ceramic block, comprising:
a) providing a pressure casting apparatus that comprises a mold having an impermeable cavity surface and a cavity opening that is in direct contact with a porous casting substrate (See Fig 3 and 9-11; the mold has a plaster bottom and silicone shell);
…

d) consolidating ceramic particles forming a ceramic green body within the cavity (“a slip-cast zirconia blank will form above the plaster of paris mold” [P0020]);
e) removing the porous casting substrate from the apparatus to expose a mold opening (“blank is removed by pouring out the excess slurry and opening the silicone mold to permit removal of the plaster of paris mold and zirconia blank” [P0020]); and
f) ejecting the resulting ceramic green body from the mold opening by a dry release process using a pressure, vacuum, or a combination of pressure and vacuum greater than 5 psi (removing the blank from the plaster by hand would be a dry release process using hand pressure)
Moon applies a vacuum to draw moisture out of the slip into the porous substrate whereas the invention uses pressure to force moisture into the porous substrate to draw moisture out of the slip.
Upon review of the prior art, however, the use of pressure instead of vacuum is an art recognized alternative for increasing the rate of moisture removal in slip casting of ceramics. 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, pressure casting, Dierkes discloses that pressure casting can advantageously use higher pressures compared to open vacuum casting and that by using pressure casting in a particular manner the results are improved (P0023 and up to P0030 discussing advantages; e.g., “with a pressure difference of 200 kPa or more, it 
The combination would be achievable by configuring the method of Moon to use advantageously use the pressure casting of Dierkes in order to advantageously use higher pressures with improved properties. Dierkes indicates that pressure can be provided instead of or in addition to vacuum (bottom of P0024). 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the delivering comprised b) delivering a ceramic slurry into the mold cavity and casting the slurry under pressure, vacuum, or a combination of pressure and vacuum greater than 20 psi.
A person having ordinary skill in the art would have been specifically motivated to configure the method of Moon to use advantageously use pressure casting in order to advantageously use higher pressures in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way.
	In reference to claim 2, 3, 5, and 6, the combination discloses the method as in claim 1.
Dierkes further discloses wherein the ceramic slurry comprises yttria stabilized zirconia having a particle size of D(50)<600 nm (“stabilized zirconia with yttria” [P0122] and “a particle size d50 of 750 nm or smaller, preferably 400 nm or smaller” [P0047]);

wherein the slurry is cast under pressure, vacuum, or a combination of pressure and vacuum of between 20 psi and 900 psi (“200 kPa or more” [P0029]; ≥29psi.)
wherein the slurry is cast under pressure, vacuum, or a combination of pressure and vacuum of between 150 psi and 600 psi (“even better results can be achieved than in a range of 500 kPa to 1.5 MPa” [P0044]; 72-200 psi).
	In reference to claim 7-8, the combination discloses the method as in claim 1.
Dierkes further discloses wherein the dry release process includes applying a pneumatic pressure directly to the green body liquid;
wherein the green body has a first side that abuts the porous casting substrate prior to removing the porous casting substrate from the apparatus, and the pneumatic pressure is applied to a side of the green body opposite the first side (Fig 12 shows step 104 wherein compressed air is used to raise the cast ceramic body out of the mold by application from a side that is opposite to the porous substrate. See P0112).
	In reference to claim 9, the combination discloses the method as in claim 1.
Dierkes further discloses wherein the ceramic green body is ejected from the mold opening without recirculating the liquid (Fig 12 shows step 104 wherein compressed air is used to eject the cast ceramic from the mold. See P0112).
In reference to claim 11, the combination discloses the method as in claim 1.
Moon further discloses wherein the mold cavity comprises a multiple piece mold (Fig 9). Dierkes further discloses wherein the mold cavity comprises a multiple piece 
In reference to claim 12-14, the combination discloses the method as in claim 1.
Dierkes further discloses wherein “the maximum pore diameter of the filter medium is less than 5 times, preferably 2.5 times, particularly preferably the average diameter (d50) of particles of the first ceramic powder” (P0072) and “the first ceramic powder has a particle size d50 of 750 nm or smaller, preferably 400 nm or smaller, particularly preferably 250 nm or smaller” (P0047). Thus the pore size taught by Dierkes ranges from <5*750nm to <1*250nm or from <3.75 micron to <0.25 micron, which overlaps with and renders the claimed range obvious.
In reference to claim 20, the combination discloses the method as in claim 1.
Moon further discloses that the porous casting substrate comprises plaster (P0020).
	Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 20090115084 A1) in view of Dierkes (DE 102014221945 A1) and/or alternatively rejected in further view of Doviack (US 20180206953 A1).
In reference to claim 15-17, the combination discloses the method as in claim 1.
The combination teaches the same steps as claimed. Namely, applying the same pressure (e.g., >20psi) as claimed to the same ceramic slurry (e.g., YSZ w/ a d50<1 micron) as claimed using the same sized porous molding material (e.g., plaster) and having the same size pores as claimed (e.g., <3 micron) as described in the rejections above.

In the alternative, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, zirconia casting, Doviack discloses that zirconia casting can be improved by adding a gelling agent (above P0039) and that “Once gelation is complete, the resulting thick gelled body is removed from the mold, Step 9. The moisture content in the body just after its gelation equals about 14 wt %” (P0043). The term “about” is understood to mean ± several percent.  
The combination would be achievable by using the Doviack gelling agent in the method to achieve improvements (Doviack at above P0039).
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the moisture content was as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 399064
US 5156856 A
US 4913868 A
GB 1342890 A
US 5427722 A
US 4913640 A

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.